UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 140 BroadwayNew York,NY (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 816.787.0718 Date of fiscal year end:11/30/2013 Date of reporting period: 7/1/2/30/2013 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for the Capital Management Mid-Cap Fund and the Capital Management Small-Cap Fund, both series of the Capital Management Investment Trust. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Capital Management Investment Trust By Ralph J. Scarpa President Date: August 26, 2013 Captial Management Trust Form N-PX 06/30/2012 Exhibit A - Small Cap Fund Name of Issue of Portfolio Security Ticker Symbol CUSIP Meeting Date Proposal Long Text Proposed By Recommended Vote How Voted Voted For or Against Mgmt Recommedation CARPENTER TECHNOLOGY CORPORATION CRS 8-Oct-12 ELECTION OF DIRECTOR:CARL G. ANDERSON, JR. Management For For For CARPENTER TECHNOLOGY CORPORATION CRS 8-Oct-12 ELECTION OF DIRECTOR:DR. PHILIP M. ANDERSON Management For For For CARPENTER TECHNOLOGY CORPORATION CRS 8-Oct-12 ELECTION OF DIRECTOR:DR. JEFFREY WADSWORTH Management For For For CARPENTER TECHNOLOGY CORPORATION CRS 8-Oct-12 ELECTION OF DIRECTOR:WILLIAM A. WULFSOHN Management For For For CARPENTER TECHNOLOGY CORPORATION CRS 8-Oct-12 APPROVAL OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For CARPENTER TECHNOLOGY CORPORATION CRS 8-Oct-12 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For For ETHAN ALLEN INTERIORS INC. ETH 13-Nov-12 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For For ETHAN ALLEN INTERIORS INC. ETH 13-Nov-12 ELECTION OF DIRECTOR:JAMES W. SCHMOTTER Management For For For ETHAN ALLEN INTERIORS INC. ETH 13-Nov-12 ELECTION OF DIRECTOR:FRANK G. WISNER Management For For For ETHAN ALLEN INTERIORS INC. ETH 13-Nov-12 PROPOSAL TO RATIFY KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For For WD-40 COMPANY WDFC 11-Dec-12 ELECTION OF DIRECTOR:G.H. BATEMAN Management For For For WD-40 COMPANY WDFC 11-Dec-12 ELECTION OF DIRECTOR:P.D. BEWLEY Management For For For WD-40 COMPANY WDFC 11-Dec-12 ELECTION OF DIRECTOR:R.A. COLLATO Management For For For WD-40 COMPANY WDFC 11-Dec-12 ELECTION OF DIRECTOR:M.L. CRIVELLO Management For For For WD-40 COMPANY WDFC 11-Dec-12 ELECTION OF DIRECTOR:L.A. LANG Management For For For WD-40 COMPANY WDFC 11-Dec-12 ELECTION OF DIRECTOR:G.O. RIDGE Management For For For WD-40 COMPANY WDFC 11-Dec-12 ELECTION OF DIRECTOR:G.A. SANDFORT Management For For For WD-40 COMPANY WDFC 11-Dec-12 ELECTION OF DIRECTOR:N.E. SCHMALE Management For For For WD-40 COMPANY WDFC 11-Dec-12 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For WD-40 COMPANY WDFC 11-Dec-12 TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE WD-40 COMPANY 2 Management For For For WD-40 COMPANY WDFC 11-Dec-12 TO APPROVE THE WD-40 COMPANY PERFORMANCE INCENTIVE COMPENSATION PLAN. Management For For For WD-40 COMPANY WDFC 11-Dec-12 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2013. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 18-Dec-12 TO APPROVE THE CONSUMMATION BY CHICAGO BRIDGE & IRON COMPANY N.V (CB&I") OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT, DATED AS OF JULY 30, 2012, BETWEEN CB&I, THE SHAW GROUP INC. AND CRYSTAL ACQUISITION SUBSIDIARY INC. A WHOLLY OWNED SUBSIDIARY OF CB&I, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME (THE "CB&I ACQUISITION PROPOSAL"). " Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 18-Dec-12 TO ADJOURN THE SPECIAL GENERAL MEETING OF THE SHAREHOLDERS OF CB&I, IF NECESSARY, TO SUCH DATE, TIME AND PLACE AS SHALL BE SPECIFIED BY THE CB&I MANAGEMENT BOARD, IN ORDER TO ENABLE THE CB&I SUPERVISORY AND MANAGEMENT BOARDS TO SOLICIT ADDITIONAL PROXIES TO APPROVE THE CB&I ACQUISITION PROPOSAL. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 18-Dec-12 TO APPROVE THE CONSUMMATION BY CHICAGO BRIDGE & IRON COMPANY N.V (CB&I") OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT, DATED AS OF JULY 30, 2012, BETWEEN CB&I, THE SHAW GROUP INC. AND CRYSTAL ACQUISITION SUBSIDIARY INC. A WHOLLY OWNED SUBSIDIARY OF CB&I, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME (THE "CB&I ACQUISITION PROPOSAL"). " Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 18-Dec-12 TO ADJOURN THE SPECIAL GENERAL MEETING OF THE SHAREHOLDERS OF CB&I, IF NECESSARY, TO SUCH DATE, TIME AND PLACE AS SHALL BE SPECIFIED BY THE CB&I MANAGEMENT BOARD, IN ORDER TO ENABLE THE CB&I SUPERVISORY AND MANAGEMENT BOARDS TO SOLICIT ADDITIONAL PROXIES TO APPROVE THE CB&I ACQUISITION PROPOSAL. Management For For For ZEP INC ZEP 98944B108 8-Jan-13 ELECTION OF DIRECTOR:RONALD D. BROWN Management For For For ZEP INC ZEP 98944B108 8-Jan-13 ELECTION OF DIRECTOR:TIMOTHY M. MANGANELLO Management For For For ZEP INC ZEP 98944B108 8-Jan-13 ELECTION OF DIRECTOR:SIDNEY J. NURKIN Management For For For ZEP INC ZEP 98944B108 8-Jan-13 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For ZEP INC ZEP 98944B108 8-Jan-13 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For MERIDIAN BIOSCIENCE, INC. VIVO 23-Jan-13 ELECTION OF DIRECTOR:AMES M. ANDERSON Management For For For MERIDIAN BIOSCIENCE, INC. VIVO 23-Jan-13 ELECTION OF DIRECTOR:JOHN A. KRAEUTLER Management For For For MERIDIAN BIOSCIENCE, INC. VIVO 23-Jan-13 ELECTION OF DIRECTOR:WILLIAM J. MOTTO Management For For For MERIDIAN BIOSCIENCE, INC. VIVO 23-Jan-13 ELECTION OF DIRECTOR:DAVID C. PHILLIPS Management For For For MERIDIAN BIOSCIENCE, INC. VIVO 23-Jan-13 ELECTION OF DIRECTOR:ROBERT J. READY Management For For For MERIDIAN BIOSCIENCE, INC. VIVO 23-Jan-13 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For MERIDIAN BIOSCIENCE, INC. VIVO 23-Jan-13 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS MERIDIAN'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 ELECTION OF DIRECTOR:JOHN M. THORNTON Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 ELECTION OF DIRECTOR:JAMES B. DEBELLO Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 ELECTION OF DIRECTOR:VINTON P. CUNNINGHAM Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 ELECTION OF DIRECTOR:GERALD I. FARMER, PH.D. Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 ELECTION OF DIRECTOR:BRUCE E. HANSEN Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 ELECTION OF DIRECTOR:ALEX W. PETE" HART" Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 ELECTION OF DIRECTOR:SALLY B. THORNTON Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF MITEK SYSTEMS, INC. TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 40,000,,000,000. Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 TO RATIFY THE SELECTION OF MAYER HOFFMAN MCCANN P.C. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For For MITEK SYSTEMS, INC. MITK 13-Feb-13 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF. Management For No Against LANDAUER, INC. LDR 51476K103 21-Feb-13 ELECTION OF DIRECTOR:MICHAEL T. LEATHERMAN Management For For For LANDAUER, INC. LDR 51476K103 21-Feb-13 ELECTION OF DIRECTOR:AVID E. MEADOR Management For For For LANDAUER, INC. LDR 51476K103 21-Feb-13 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. Management For For For LANDAUER, INC. LDR 51476K103 21-Feb-13 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For For LANDAUER, INC. LDR 51476K103 21-Feb-13 TO APPROVE THE PERFORMANCE MEASURES UNDER THE LANDAUER, INC. INCENTIVE COMPENSATION PLAN. Management For For For ROFIN-SINAR TECHNOLOGIES INC. RSTI 14-Mar-13 ELECTION OF DIRECTOR:CARL BAASEL Management For For For ROFIN-SINAR TECHNOLOGIES INC. RSTI 14-Mar-13 ELECTION OF DIRECTOR:GARY WILLIS Management For For For ROFIN-SINAR TECHNOLOGIES INC. RSTI 14-Mar-13 ELECTION OF DIRECTOR:DANIEL SMOKE Management For For For ROFIN-SINAR TECHNOLOGIES INC. RSTI 14-Mar-13 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, DELOITTE & TOUCHE LLP. Management For For For ROFIN-SINAR TECHNOLOGIES INC. RSTI 14-Mar-13 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: SARAH M. BARPOULIS Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: THOMAS A. BRACKEN Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: KEITH S. CAMPBELL Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: SHEILA HARTNETT-DEVLIN Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: VICTOR A. FORTKIEWICZ Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: EDWARD J. GRAHAM Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: WALTER M. HIGGINS III Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: SUNITA HOLZER Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: JOSEPH H. PETROWSKI Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 ELECTION OF DIRECTOR: FRANK L. SIMS Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 TO APPROVE THE NONBINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For For SOUTH JERSEY INDUSTRIES, INC. SJI 19-Apr-13 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For BLACK HILLS CORPORATION BKH 23-Apr-13 ELECTION OF DIRECTOR:JACK W. EUGSTER Management For For For BLACK HILLS CORPORATION BKH 23-Apr-13 ELECTION OF DIRECTOR:GARY L. PECHOTA Management For For For BLACK HILLS CORPORATION BKH 23-Apr-13 ELECTION OF DIRECTOR:THOMAS J. ZELLER Management For For For BLACK HILLS CORPORATION BKH 23-Apr-13 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS BLACK HILLS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For BLACK HILLS CORPORATION BKH 23-Apr-13 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For GULF ISLAND FABRICATION, INC. GIFI 25-Apr-13 ELECTION OF DIRECTOR:MICHAEL A. FLICK Management For For For GULF ISLAND FABRICATION, INC. GIFI 25-Apr-13 ELECTION OF DIRECTOR:KEN C. TAMBLYN Management For For For GULF ISLAND FABRICATION, INC. GIFI 25-Apr-13 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For GULF ISLAND FABRICATION, INC. GIFI 25-Apr-13 TO RATIFY THE APPOINTMENT OF THE OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 ELECTION OF DIRECTOR:STEPHEN P. ADIK Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 ELECTION OF DIRECTOR:DOROTHY M. BRADLEY Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 ELECTION OF DIRECTOR:E. LINN DRAPER JR. Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 ELECTION OF DIRECTOR:DANA J. DYKHOUSE Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 ELECTION OF DIRECTOR:JULIA L. JOHNSON Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 ELECTION OF DIRECTOR:PHILIP L. MASLOWE Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 ELECTION OF DIRECTOR:DENTON LOUIS PEOPLES Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 ELECTION OF DIRECTOR:ROBERT C. ROWE Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For For NORTHWESTERN CORPORATION NWE 25-Apr-13 AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For BRYN MAWR BANK CORPORATION BMTC 25-Apr-13 ELECTION OF DIRECTOR:LYNN B. MCKEE Management For For For BRYN MAWR BANK CORPORATION BMTC 25-Apr-13 ELECTION OF DIRECTOR:WENDELL F. HOLLAND Management For For For BRYN MAWR BANK CORPORATION BMTC 25-Apr-13 ELECTION OF DIRECTOR:DAVID E. LEES Management For For For BRYN MAWR BANK CORPORATION BMTC 25-Apr-13 ELECTION OF DIRECTOR:FREDERICK C. PETERS II Management For For For BRYN MAWR BANK CORPORATION BMTC 25-Apr-13 TO APPROVE A NON-BINDING ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. Management For For For BRYN MAWR BANK CORPORATION BMTC 25-Apr-13 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR BRYN MAWR BANK CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For For STEPAN COMPANY SCL 30-Apr-13 ELECTION OF DIRECTOR:MICHAEL R. BOYCE Management For For For STEPAN COMPANY SCL 30-Apr-13 ELECTION OF DIRECTOR:F. QUINN STEPAN Management For For For STEPAN COMPANY SCL 30-Apr-13 ELECTION OF DIRECTOR:EDWARD J. WEHMER Management For For For STEPAN COMPANY SCL 30-Apr-13 APPROVAL TO INCREASE AUTHORIZED SHARES OF COMMON STOCK. Management For No Against STEPAN COMPANY SCL 30-Apr-13 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For STEPAN COMPANY SCL 30-Apr-13 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For DELUXE CORPORATION DLX 1-May-13 ELECTION OF DIRECTOR:RONALD C. BALDWIN Management For For For DELUXE CORPORATION DLX 1-May-13 ELECTION OF DIRECTOR:CHARLES A. HAGGERTY Management For For For DELUXE CORPORATION DLX 1-May-13 ELECTION OF DIRECTOR:C.E. MAYBERRY MCKISSACK Management For For For DELUXE CORPORATION DLX 1-May-13 ELECTION OF DIRECTOR:DON J. MCGRATH Management For For For DELUXE CORPORATION DLX 1-May-13 ELECTION OF DIRECTOR:NEIL J. METVINER Management For For For DELUXE CORPORATION DLX 1-May-13 ELECTION OF DIRECTOR:STEPHEN P. NACHTSHEIM Management For For For DELUXE CORPORATION DLX 1-May-13 ELECTION OF DIRECTOR:MARY ANN O'DWYER Management For For For DELUXE CORPORATION DLX 1-May-13 ELECTION OF DIRECTOR:MARTYN R. REDGRAVE Management For For For DELUXE CORPORATION DLX 1-May-13 ELECTION OF DIRECTOR:LEE J. SCHRAM Management For For For DELUXE CORPORATION DLX 1-May-13 TO CAST AN ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (A SAY-ON-PAY VOTE). Management For For For DELUXE CORPORATION DLX 1-May-13 TO CONSIDER AND ACT UPON A PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For For SNYDER'S-LANCE, INC. LNCE 3-May-13 ELECTION OF DIRECTOR:JOHN E. DENTON Management For For For SNYDER'S-LANCE, INC. LNCE 3-May-13 ELECTION OF DIRECTOR:DAN C. SWANDER Management For For For SNYDER'S-LANCE, INC. LNCE 3-May-13 ELECTION OF DIRECTOR:MICHAEL A. WAREHIME Management For For For SNYDER'S-LANCE, INC. LNCE 3-May-13 RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM. Management For For For SNYDER'S-LANCE, INC. LNCE 3-May-13 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF SNYDER'S-LANCE, INC.'S NAMED EXECUTIVE OFFICERS. Management For For For SNYDER'S-LANCE, INC. LNCE 3-May-13 APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION OF SNYDER'S - LANCE, INC. TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 75,000,,000,000. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2016: DEBORAH M. FRETZ. (PLEASE NOTE THAT AN ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE WESTLEY S. STOCKTON) " Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2016: MICHAEL L. UNDERWOOD. (PLEASE NOTE THAT AN ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUCIANO REYES). " Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE AND TO ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2012. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2$.20 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, 2012. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2012. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL NOVEMBER 8, 2, THROUGH PRIVATELY NEGOTIATED TRANSACTIONS OR IN ONE OR MORE SELF TENDER OFFERS FOR A PRICE PER SHARE NOT LESS THAN THE NOMINAL VALUE OF A SHARE AND NOT HIGHER THAN 110% OF THE MOST RECENT AVAILABLE (AS OF THE TIME OF REPURCHASE) PRICE OF A SHARE ON ANY SECURITIES EXCHANGE WHERE OUR SHARES ARE TRADED. Management For For For CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF SHAREHOLDERS WITH RESPECT TO THE ISSUANCE OF SHARES AND/OR THE GRANT OF THE RIGHT TO ACQUIRE SHARES, UNTIL MAY 8, 2018. Management For No Against CHICAGO BRIDGE & IRON COMPANY N.V. CBI 8-May-13 TO ADOPT AN AMENDMENT TO THE CHICAGO BRIDGE & IRON 2 Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ELECTION OF DIRECTOR:WILLIAM T. DONOVAN Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ELECTION OF DIRECTOR:BRIAN J. GIBSON Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ELECTION OF DIRECTOR:ALLEN R. HAGERMAN Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ELECTION OF DIRECTOR:CATHERINE HUGHES Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ELECTION OF DIRECTOR:STEPHEN J.J. LETWIN Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ELECTION OF DIRECTOR:KEVIN O. MEYERS Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ELECTION OF DIRECTOR:PATRICK M. MURRAY Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ELECTION OF DIRECTOR:KEVIN A. NEVEU Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ELECTION OF DIRECTOR:ROBERT L. PHILLIPS Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 APPOINTING KPMG LLP, CHARTERED ACCOUNTANTS, AS THE AUDITOR OF THE CORPORATION AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX AUDITOR'S FEES, FOR THE ENSUING YEAR; Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 CONFIRMING THE REPEAL OF THE CORPORATION'S BY-LAWS AND ADOPTION OF NEW BY-LAWS; Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION, ON AN ADVISORY BASIS (SAY ON PAY"); " Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 APPROVING AN AMENDMENT TO THE CORPORATION'S STOCK OPTION PLAN; Management For For For PRECISION DRILLING CORPORATION PDS 74022D308 8-May-13 CONFIRMING THE CONTINUATION OF AND REVISIONS TO THE CORPORATION'S SHAREHOLDER RIGHTS PLAN. Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 ELECTION OF DIRECTOR:ANGEL R. MARTINEZ Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 ELECTION OF DIRECTOR:REX A. LICKLIDER Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 ELECTION OF DIRECTOR:JOHN M. GIBBONS Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 ELECTION OF DIRECTOR:JOHN G. PERENCHIO Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 ELECTION OF DIRECTOR:MAUREEN CONNERS Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 ELECTION OF DIRECTOR:KARYN O. BARSA Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 ELECTION OF DIRECTOR:MICHAEL F. DEVINE, III Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 ELECTION OF DIRECTOR:JAMES QUINN Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 ELECTION OF DIRECTOR:LAURI SHANAHAN Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For For DECKERS OUTDOOR CORPORATION DECK 8-May-13 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS SECTION OF THE PROXY STATEMENT. Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 ELECTION OF DIRECTOR:J.C. BUTLER, JR. Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 ELECTION OF DIRECTOR:CAROLYN CORVI Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 ELECTION OF DIRECTOR:JOHN P. JUMPER Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 ELECTION OF DIRECTOR:DENNIS W. LABARRE Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 ELECTION OF DIRECTOR:ALFRED M. RANKIN, JR. Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 ELECTION OF DIRECTOR:CLAIBORNE R. RANKIN Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 ELECTION OF DIRECTOR:MICHAEL E. SHANNON Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 ELECTION OF DIRECTOR:BRITTON T. TAPLIN Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 ELECTION OF DIRECTOR:EUGENE WONG Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 PROPOSAL TO APPROVE, FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE, THE NACCO MATERIALS HANDLING GROUP, INC. ANNUAL INCENTIVE COMPENSATION PLAN (AMENDED AND RESTATED EFFECTIVE MARCH 1, 2013). Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 PROPOSAL TO APPROVE, FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE, THE NACCO MATERIALS HANDLING GROUP, INC. LONG-TERM INCENTIVE COMPENSATION PLAN (AMENDED AND RESTATED EFFECTIVE MARCH 1, 2013). Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 PROPOSAL TO APPROVE, FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE, THE HYSTER-YALE MATERIALS HANDLING, INC. LONG-TERM EQUITY INCENTIVE PLAN (EFFECTIVE SEPTEMBER 28, 2012). Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF THE STOCKHOLDER VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For No Against HYSTER-YALE MATERIALS HANDLING,INC. HY 8-May-13 PROPOSAL TO CONFIRM THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE CURRENT FISCAL YEAR. Management For For For QUESTAR CORPORATION STR 10-May-13 ELECTION OF DIRECTOR: TERESA BECK Management For For For QUESTAR CORPORATION STR 10-May-13 ELECTION OF DIRECTOR: R.D. CASH Management For For For QUESTAR CORPORATION STR 10-May-13 ELECTION OF DIRECTOR: LAURENCE M. DOWNES Management For For For QUESTAR CORPORATION STR 10-May-13 ELECTION OF DIRECTOR: CHRISTOPHER A. HELMS Management For For For QUESTAR CORPORATION STR 10-May-13 ELECTION OF DIRECTOR: RONALD W. JIBSON Management For For For QUESTAR CORPORATION STR 10-May-13 ELECTION OF DIRECTOR: KEITH O. RATTIE Management For For For QUESTAR CORPORATION STR 10-May-13 ELECTION OF DIRECTOR: HARRIS H. SIMMONS Management For For For QUESTAR CORPORATION STR 10-May-13 ELECTION OF DIRECTOR: BRUCE A. WILLIAMSON Management For For For QUESTAR CORPORATION STR 10-May-13 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For For QUESTAR CORPORATION STR 10-May-13 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 16-May-13 ELECTION OF DIRECTOR:BRIAN R. GAMACHE Management For For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 16-May-13 ELECTION OF DIRECTOR:S. JAY STEWART Management For For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 16-May-13 ELECTION OF DIRECTOR:DAVID P. STORCH Management For For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 16-May-13 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 16-May-13 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For KAPSTONE PAPER & PACKAGING CORPORATION KS 48562P103 16-May-13 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2 Management For For For BIRCHCLIFF ENERGY LTD. BIREF 16-May-13 FIXING THE NUMBER OF DIRECTORS OF THE CORPORATION AT FIVE MEMBERS. Management For For For BIRCHCLIFF ENERGY LTD. BIREF 16-May-13 ELECTION OF DIRECTOR:GORDON W. CAMERON Management For For For BIRCHCLIFF ENERGY LTD. BIREF 16-May-13 ELECTION OF DIRECTOR:KENNETH N. CULLEN Management For For For BIRCHCLIFF ENERGY LTD. BIREF 16-May-13 ELECTION OF DIRECTOR:LARRY A. SHAW Management For For For BIRCHCLIFF ENERGY LTD. BIREF 16-May-13 ELECTION OF DIRECTOR:WERNER A. SIEMENS Management For For For BIRCHCLIFF ENERGY LTD. BIREF 16-May-13 ELECTION OF DIRECTOR:A. JEFFERY TONKEN Management For For For BIRCHCLIFF ENERGY LTD. BIREF 16-May-13 APPOINTING KPMG LLP, CHARTERED ACCOUNTANTS, AS THE AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND TO AUTHORIZE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION. Management For For For RAYONIER INC. RYN 16-May-13 ELECTION OF DIRECTOR: C. DAVID BROWN, II Management For For For RAYONIER INC. RYN 16-May-13 ELECTION OF DIRECTOR: JOHN E. BUSH Management For For For RAYONIER INC. RYN 16-May-13 ELECTION OF DIRECTOR: THOMAS I. MORGAN Management For For For RAYONIER INC. RYN 16-May-13 REAPPROVAL OF THE MATERIAL TERMS OF PERFORMANCE-BASED AWARDS UNDER THE RAYONIER NON-EQUITY INCENTIVE PLAN Management For For For RAYONIER INC. RYN 16-May-13 APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For For RAYONIER INC. RYN 16-May-13 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY Management For For For MAIDENFORM BRANDS, INC. MFB 16-May-13 ELECTION OF DIRECTOR:NORMAN AXELROD Management For For For MAIDENFORM BRANDS, INC. MFB 16-May-13 ELECTION OF DIRECTOR:HAROLD F. COMPTON Management For For For MAIDENFORM BRANDS, INC. MFB 16-May-13 ELECTION OF DIRECTOR:BARBARA EISENBERG Management For For For MAIDENFORM BRANDS, INC. MFB 16-May-13 ELECTION OF DIRECTOR:NOMI GHEZ Management For For For MAIDENFORM BRANDS, INC. MFB 16-May-13 ELECTION OF DIRECTOR:RICHARD JOHNSON Management For For For MAIDENFORM BRANDS, INC. MFB 16-May-13 ELECTION OF DIRECTOR:MAURICE S. REZNIK Management For For For MAIDENFORM BRANDS, INC. MFB 16-May-13 ELECTION OF DIRECTOR:KAREN ROSE Management For For For MAIDENFORM BRANDS, INC. MFB 16-May-13 ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management For For For MAIDENFORM BRANDS, INC. MFB 16-May-13 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For For EAGLE ROCK ENERGY PARTNERS, L.P. EROC 26985R104 16-May-13 ELECTION OF DIRECTOR:PEGGY A. HEEG Management For For For EAGLE ROCK ENERGY PARTNERS, L.P. EROC 26985R104 16-May-13 ELECTION OF DIRECTOR:PHILIP B. SMITH Management For For For EAGLE ROCK ENERGY PARTNERS, L.P. EROC 26985R104 16-May-13 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For No Against EAGLE ROCK ENERGY PARTNERS, L.P. EROC 26985R104 16-May-13 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE PARTNERSHIP TO EXAMINE, AUDIT AND REPORT TO UNITHOLDERS ON THE CONSOLIDATED FINANCIAL STATEMENTS OF OUR PARTNERSHIP AND ITS SUBSIDIARIES FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 ELECTION OF DIRECTOR: ROBERT C. CANTWELL Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 ELECTION OF DIRECTOR: CYNTHIA T. JAMISON Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 ELECTION OF DIRECTOR: CHARLES F. MARCY Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 ELECTION OF DIRECTOR: DENNIS M. MULLEN Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 ELECTION OF DIRECTOR: CHERYL M. PALMER Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 ELECTION OF DIRECTOR: ALFRED POE Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 ELECTION OF DIRECTOR: STEPHEN C. SHERRILL Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 ELECTION OF DIRECTOR: DAVID L. WENNER Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EXECUTIVE COMPENSATION. Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS IN THE 2 Management For For For B&G FOODS, INC. BGS 05508R106 16-May-13 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:DAVID M. BARSE Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:RONALD J. BROGLIO Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:PETER C.B. BYNOE Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:LINDA J. FISHER Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:JOSEPH M. HOLSTEN Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:ANTHONY J. ORLANDO Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:WILLIAM C. PATE Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:ROBERT S. SILBERMAN Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:JEAN SMITH Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 ELECTION OF DIRECTOR:SAMUEL ZELL Management For For For COVANTA HOLDING CORPORATION CVA 22282E102 16-May-13 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COVANTA HOLDING CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2 Management For For For WATSCO, INC. WSO 20-May-13 ELECTION OF DIRECTOR:DAVID C. DARNELL Management For For For SILICON IMAGE, INC. SIMG 82705T102 22-May-13 ELECTION OF DIRECTOR:MASOOD JABBAR Management For For For SILICON IMAGE, INC. SIMG 82705T102 22-May-13 ELECTION OF DIRECTOR:JOHN HODGE Management For For For SILICON IMAGE, INC. SIMG 82705T102 22-May-13 VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION Management For For For SILICON IMAGE, INC. SIMG 82705T102 22-May-13 VOTE TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013 Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 ELECTION OF DIRECTOR:GARY W. BAGLEY Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 ELECTION OF DIRECTOR:JOHN M. ENGQUIST Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 ELECTION OF DIRECTOR:PAUL N. ARNOLD Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 ELECTION OF DIRECTOR:BRUCE C. BRUCKMANN Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 ELECTION OF DIRECTOR:PATRICK L. EDSELL Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 ELECTION OF DIRECTOR:THOMAS J. GALLIGAN III Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 ELECTION OF DIRECTOR:LAWRENCE C. KARLSON Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 ELECTION OF DIRECTOR:JOHN T. SAWYER Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 RATIFICATION OF APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For For H&E EQUIPMENT SERVICES, INC. HEES 29-May-13 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Management For For For JARDEN CORPORATION JAH 30-May-13 ELECTION OF DIRECTOR:IAN G. H. ASHKEN Management For For For JARDEN CORPORATION JAH 30-May-13 ELECTION OF DIRECTOR:WILLIAM P. LAUDER Management For For For JARDEN CORPORATION JAH 30-May-13 ELECTION OF DIRECTOR:ROBERT L. WOOD Management For For For JARDEN CORPORATION JAH 30-May-13 ADOPTION AND APPROVAL OF THE JARDEN CORPORATION 2 Management For For For JARDEN CORPORATION JAH 30-May-13 ADOPTION AND APPROVAL OF THE JARDEN CORPORATION 2 Management For For For JARDEN CORPORATION JAH 30-May-13 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS JARDEN CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For For JARDEN CORPORATION JAH 30-May-13 ADVISORY APPROVAL OF JARDEN CORPORATION'S EXECUTIVE COMPENSATION. Management For No Against JARDEN CORPORATION JAH 30-May-13 SHAREHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Management No For For MEMC ELECTRONIC MATERIALS, INC. WFR 30-May-13 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management For For For MEMC ELECTRONIC MATERIALS, INC. WFR 30-May-13 ELECTION OF DIRECTOR: STEVEN V. TESORIERE Management For For For MEMC ELECTRONIC MATERIALS, INC. WFR 30-May-13 ELECTION OF DIRECTOR: RANDY H. ZWIRN Management For For For MEMC ELECTRONIC MATERIALS, INC. WFR 30-May-13 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For For MEMC ELECTRONIC MATERIALS, INC. WFR 30-May-13 RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For For MEMC ELECTRONIC MATERIALS, INC. WFR 30-May-13 APPROVAL OF AN AMENDMENT TO OUR EQUITY INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR GRANT UNDER THE PLAN. Management For No Against MEMC ELECTRONIC MATERIALS, INC. WFR 30-May-13 APPROVAL OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For For MEMC ELECTRONIC MATERIALS, INC. WFR 30-May-13 APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO CHANGE THE NAME OF THE COMPANY. Management For For For MEMC ELECTRONIC MATERIALS, INC. WFR 30-May-13 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. Management No For For THE BUCKLE, INC. BKE 31-May-13 ELECTION OF DIRECTOR:D. HIRSCHFELD Management For For For THE BUCKLE, INC. BKE 31-May-13 ELECTION OF DIRECTOR:D. NELSON Management For For For THE BUCKLE, INC. BKE 31-May-13 ELECTION OF DIRECTOR:K. RHOADS Management For For For THE BUCKLE, INC. BKE 31-May-13 ELECTION OF DIRECTOR:J. SHADA Management For For For THE BUCKLE, INC. BKE 31-May-13 ELECTION OF DIRECTOR:R. CAMPBELL Management For For For THE BUCKLE, INC. BKE 31-May-13 ELECTION OF DIRECTOR:B. FAIRFIELD Management For For For THE BUCKLE, INC. BKE 31-May-13 ELECTION OF DIRECTOR:B. HOBERMAN Management For For For THE BUCKLE, INC. BKE 31-May-13 ELECTION OF DIRECTOR:J. PEETZ Management For For For THE BUCKLE, INC. BKE 31-May-13 ELECTION OF DIRECTOR:M. HUSS Management For For For THE BUCKLE, INC. BKE 31-May-13 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For For THE BUCKLE, INC. BKE 31-May-13 PROPOSAL TO APPROVE THE COMPANY'S 2 Management For For For THE BUCKLE, INC. BKE 31-May-13 PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED 2 Management For For For THE BUCKLE, INC. BKE 31-May-13 PROPOSAL TO APPROVE THE PERFORMANCE-BASED AWARDS GRANTED PURSUANT TO THE COMPANY'S 2 Management For For For Captial Management Trust Form N-PX 06/30/2013 Exhibit B - Mid Cap Fund Name of Issue of Portfolio Security Ticker Symbol CUSIP Meeting Date Proposal Long Text Proposed By Management Recommended Vote How Voted Voted For or Against Management Recommendation ROWAN COMPANIES PLC RDC G7665A101 25-Jul-12 TO RE-ELECT THOMAS R. HIX AS A CLASS III DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2015. Management For For For ROWAN COMPANIES PLC RDC G7665A101 25-Jul-12 TO RE-ELECT SUZANNE P. NIMOCKS AS A CLASS III DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2015. Management For For For ROWAN COMPANIES PLC RDC G7665A101 25-Jul-12 TO RE-ELECT P. DEXTER PEACOCK AS A CLASS III DIRECTOR FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2015. Management For For For ROWAN COMPANIES PLC RDC G7665A101 25-Jul-12 AN ORDINARY RESOLUTION TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For No Against ROWAN COMPANIES PLC RDC G7665A101 25-Jul-12 AN ORDINARY RESOLUTION TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE UK LLP AS OUR U.K. STATUTORY AUDITORS UNDER THE COMPANIES ACT 2006(TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY). Management For No Against ROWAN COMPANIES PLC RDC G7665A101 25-Jul-12 AN ORDINARY RESOLUTION TO RATIFY THAT THE AUDIT COMMITTEE IS AUTHORIZED TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For No Against ROWAN COMPANIES PLC RDC G7665A101 25-Jul-12 A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For CONSTELLATION BRANDS, INC. STZ 21036P108 27-Jul-12 ELECTION OF DIRECTOR:BARRY A. FROMBERG Management For For For CONSTELLATION BRANDS, INC. STZ 21036P108 27-Jul-12 ELECTION OF DIRECTOR:JEANANNE K. HAUSWALD Management For For For CONSTELLATION BRANDS, INC. STZ 21036P108 27-Jul-12 ELECTION OF DIRECTOR:PAUL L. SMITH Management For For For CONSTELLATION BRANDS, INC. STZ 21036P108 27-Jul-12 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2013 Management For For For CONSTELLATION BRANDS, INC. STZ 21036P108 27-Jul-12 PROPOSAL TO APPROVE, BY AN ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For For CONSTELLATION BRANDS, INC. STZ 21036P108 27-Jul-12 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S ANNUAL MANAGEMENT INCENTIVE PLAN Management For For For CONSTELLATION BRANDS, INC. STZ 21036P108 27-Jul-12 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S LONG-TERM STOCK INCENTIVE PLAN Management For No Against CONSTELLATION BRANDS, INC. STZ 21036P108 27-Jul-12 STOCKHOLDER PROPOSAL CONCERNING EQUAL SHAREHOLDER VOTING" " Management No For Against CONSTELLATION BRANDS, INC. STZ 21036P108 27-Jul-12 STOCKHOLDER PROPOSAL CONCERNING MULTIPLE PERFORMANCE METRICS" " Management No For Against RPM INTERNATIONAL INC. RPM 4-Oct-12 ELECTION OF DIRECTOR:JOHN P. ABIZAID Management For For For RPM INTERNATIONAL INC. RPM 4-Oct-12 ELECTION OF DIRECTOR:BRUCE A. CARBONARI Management For For For RPM INTERNATIONAL INC. RPM 4-Oct-12 ELECTION OF DIRECTOR:ELECTION OF DIRECTOR: Management For For For RPM INTERNATIONAL INC. RPM 4-Oct-12 ELECTION OF DIRECTOR:JOSEPH P. VIVIANO Management For For For RPM INTERNATIONAL INC. RPM 4-Oct-12 APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For No Against RPM INTERNATIONAL INC. RPM 4-Oct-12 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For RPM INTERNATIONAL INC. RPM 4-Oct-12 CONSIDER A STOCKHOLDER PROPOSAL TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS. Management No For Against CINTAS CORPORATION CTAS 16-Oct-12 ELECTION OF DIRECTOR: GERALD S. ADOLPH Management For For For CINTAS CORPORATION CTAS 16-Oct-12 ELECTION OF DIRECTOR: JOHN F. BARRETT Management For For For CINTAS CORPORATION CTAS 16-Oct-12 ELECTION OF DIRECTOR: MELANIE W. BARSTAD Management For For For CINTAS CORPORATION CTAS 16-Oct-12 ELECTION OF DIRECTOR: RICHARD T. FARMER Management For For For CINTAS CORPORATION CTAS 16-Oct-12 ELECTION OF DIRECTOR: SCOTT D. FARMER Management For For For CINTAS CORPORATION CTAS 16-Oct-12 ELECTION OF DIRECTOR: JAMES J. JOHNSON Management For For For CINTAS CORPORATION CTAS 16-Oct-12 ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Management For For For CINTAS CORPORATION CTAS 16-Oct-12 ELECTION OF DIRECTOR: JOSEPH SCAMINACE Management For For For CINTAS CORPORATION CTAS 16-Oct-12 ELECTION OF DIRECTOR: RONALD W. TYSOE Management For For For CINTAS CORPORATION CTAS 16-Oct-12 ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For CINTAS CORPORATION CTAS 16-Oct-12 RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:ROBERT G. BOHN Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:LINDA S. HARTY Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:WILLIAM E. KASSLING Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:ROBERT J. KOHLHEPP Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:KLAUS-PETER MULLER Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:CANDY M. OBOURN Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:JOSEPH M. SCAMINACE Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:WOLFGANG R. SCHMITT Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:AKE SVENSSON Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:JAMES L. WAINSCOTT Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 ELECTION OF DIRECTOR:DONALD E. WASHKEWICZ Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 APPROVAL OF, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For PARKER-HANNIFIN CORPORATION PH 24-Oct-12 APPROVAL OF THE AMENDED AND RESTATED PARKER-HANNIFIN CORPORATION 2 Management For No Against PARKER-HANNIFIN CORPORATION PH 24-Oct-12 SHAREHOLDER PROPOSAL TO AMEND OUR CODE OF REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. Management No For For ENERGIZER HOLDINGS, INC. ENR 29266R108 28-Jan-13 ELECTION OF DIRECTOR: DANIEL J. HEINRICH Management For For For ENERGIZER HOLDINGS, INC. ENR 29266R108 28-Jan-13 ELECTION OF DIRECTOR: R. DAVID HOOVER Management For For For ENERGIZER HOLDINGS, INC. ENR 29266R108 28-Jan-13 ELECTION OF DIRECTOR: JOHN C. HUNTER, III Management For For For ENERGIZER HOLDINGS, INC. ENR 29266R108 28-Jan-13 ELECTION OF DIRECTOR: JOHN E. KLEIN Management For For For ENERGIZER HOLDINGS, INC. ENR 29266R108 28-Jan-13 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR Management For For For ENERGIZER HOLDINGS, INC. ENR 29266R108 28-Jan-13 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For For HILLENBRAND, INC. HI 27-Feb-13 ELECTION OF DIRECTOR:MARK C. DELUZIO Management For For For HILLENBRAND, INC. HI 27-Feb-13 ELECTION OF DIRECTOR:F. JOSEPH LOUGHREY Management For For For HILLENBRAND, INC. HI 27-Feb-13 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For For HILLENBRAND, INC. HI 27-Feb-13 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 ELECTION OF DIRECTOR:GEORGE W. BUCKLEY Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 ELECTION OF DIRECTOR:PATRICK D. CAMPBELL Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 ELECTION OF DIRECTOR:CARLOS M. CARDOSO Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 ELECTION OF DIRECTOR:ROBERT B. COUTTS Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 ELECTION OF DIRECTOR:B.H. GRISWOLD, IV Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 ELECTION OF DIRECTOR:JOHN F. LUNDGREN Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 ELECTION OF DIRECTOR:ANTHONY LUISO Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 ELECTION OF DIRECTOR:MARIANNE M. PARRS Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 ELECTION OF DIRECTOR:ROBERT L. RYAN Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 APPROVE THE STANLEY BLACK & DECKER 2013 LONG-TERM INCENTIVE PLAN. Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE COMPANY'S 2 Management For For For STANLEY BLACK & DECKER, INC SWK 16-Apr-13 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For For ENERGEN CORPORATION EGN 29265N108 24-Apr-13 ELECTION OF DIRECTOR:T. MICHAEL GOODRICH Management For For For ENERGEN CORPORATION EGN 29265N108 24-Apr-13 ELECTION OF DIRECTOR:JAY GRINNEY Management For For For ENERGEN CORPORATION EGN 29265N108 24-Apr-13 ELECTION OF DIRECTOR:FRANCES POWELL HAWES Management For For For ENERGEN CORPORATION EGN 29265N108 24-Apr-13 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For ENERGEN CORPORATION EGN 29265N108 24-Apr-13 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For For For ENERGEN CORPORATION EGN 29265N108 24-Apr-13 PROPOSAL TO APPROVE QUALIFICATION OF THE ANNUAL INCENTIVE COMPENSATION PLAN. Management For For For ENERGEN CORPORATION EGN 29265N108 24-Apr-13 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO PROVIDE FOR ONE-YEAR RATHER THAN THREE-YEAR STAGGERED TERMS FOR DIRECTORS. Management For For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 25-Apr-13 ELECTION OF DIRECTOR:STEPHEN G. HANKS Management For For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 25-Apr-13 ELECTION OF DIRECTOR:KATHRYN JO LINCOLN Management For For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 25-Apr-13 ELECTION OF DIRECTOR:W.E. MACDONALD, III Management For For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 25-Apr-13 ELECTION OF DIRECTOR:GEORGE H. WALLS, JR. Management For For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 25-Apr-13 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For For LINCOLN ELECTRIC HOLDINGS, INC. LECO 25-Apr-13 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For SNAP-ON INCORPORATED SNA 25-Apr-13 ELECTION OF DIRECTOR: JOHN F. FIEDLER Management For For For SNAP-ON INCORPORATED SNA 25-Apr-13 ELECTION OF DIRECTOR: JAMES P. HOLDEN Management For For For SNAP-ON INCORPORATED SNA 25-Apr-13 ELECTION OF DIRECTOR: W. DUDLEY LEHMAN Management For For For SNAP-ON INCORPORATED SNA 25-Apr-13 ELECTION OF DIRECTOR: EDWARD H. RENSI Management For For For SNAP-ON INCORPORATED SNA 25-Apr-13 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For SNAP-ON INCORPORATED SNA 25-Apr-13 ADVISORY VOTE TO APPROVE THE COMPENSATION OF SNAP-ON INCORPORATED'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION INFORMATION" IN THE PROXY STATEMENT. " Management For For For SNAP-ON INCORPORATED SNA 25-Apr-13 PROPOSAL TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ALLOW DECLASSIFICATION OF THE BOARD OF DIRECTORS. Management For For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 29-Apr-13 ELECTION OF CLASS II DIRECTOR: RICHARD A. GOLDSTEIN Management For For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 29-Apr-13 ELECTION OF CLASS II DIRECTOR: CHRISTOPHER J. KLEIN Management For For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 29-Apr-13 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 29-Apr-13 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 29-Apr-13 APPROVAL OF THE FORTUNE BRANDS HOME & SECURITY, INC. 2013 LONG-TERM INCENTIVE PLAN. Management For For For FORTUNE BRANDS HOME & SECURITY, INC. FBHS 34964C106 29-Apr-13 APPROVAL OF THE FORTUNE BRANDS HOME & SECURITY, INC. ANNUAL EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:PETER MARRONE Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:PATRICK J. MARS Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:JOHN BEGEMAN Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:ALEXANDER DAVIDSON Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:RICHARD GRAFF Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:NIGEL LEES Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:JUVENAL MESQUITA FILHO Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:CARL RENZONI Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:ANTENOR F. SILVA, JR. Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 ELECTION OF DIRECTOR:DINO TITARO Management For For For YAMANA GOLD INC. AUY 98462Y100 1-May-13 IN RESPECT OF THE APPOINTMENT OF DELOITTE LLP AS AUDITORS. Management For For For CABOT OIL & GAS CORPORATION COG 2-May-13 ELECTION OF DIRECTOR: ROBERT L. KEISER Management For For For CABOT OIL & GAS CORPORATION COG 2-May-13 ELECTION OF DIRECTOR: W. MATT RALLS Management For For For CABOT OIL & GAS CORPORATION COG 2-May-13 TO RATIFY THE APPOINTMENT OF THE FIRM PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR ITS 2 Management For For For CABOT OIL & GAS CORPORATION COG 2-May-13 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For For CABOT OIL & GAS CORPORATION COG 2-May-13 TO CONSIDER A STOCKHOLDER PROPOSAL TO ELIMINATE ACCELERATED VESTING OF OUR SENIOR EXECUTIVES' EQUITY AWARDS IN THE EVENT OF A CHANGE IN CONTROL. Management No For Against NEWELL RUBBERMAID INC. NWL 7-May-13 ELECTION OF DIRECTOR: SCOTT S. COWEN Management For For For NEWELL RUBBERMAID INC. NWL 7-May-13 ELECTION OF DIRECTOR: CYNTHIA A. MONTGOMERY Management For For For NEWELL RUBBERMAID INC. NWL 7-May-13 ELECTION OF DIRECTOR: JOSE IGNACIO PEREZ-LIZAUR Management For For For NEWELL RUBBERMAID INC. NWL 7-May-13 ELECTION OF DIRECTOR: MICHAEL B. POLK Management For For For NEWELL RUBBERMAID INC. NWL 7-May-13 ELECTION OF DIRECTOR: MICHAEL A. TODMAN Management For For For NEWELL RUBBERMAID INC. NWL 7-May-13 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2013. Management For For For NEWELL RUBBERMAID INC. NWL 7-May-13 APPROVE THE NEWELL RUBBERMAID INC. 2 Management For No Against NEWELL RUBBERMAID INC. NWL 7-May-13 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For KRONOS WORLDWIDE, INC. KRO 50105F105 8-May-13 ELECTION OF DIRECTOR:KEITH R. COOGAN Management For For For KRONOS WORLDWIDE, INC. KRO 50105F105 8-May-13 ELECTION OF DIRECTOR:CECIL H. MOORE, JR. Management For For For KRONOS WORLDWIDE, INC. KRO 50105F105 8-May-13 ELECTION OF DIRECTOR:HAROLD C. SIMMONS Management For Abstain Against KRONOS WORLDWIDE, INC. KRO 50105F105 8-May-13 ELECTION OF DIRECTOR:THOMAS P. STAFFORD Management For For For KRONOS WORLDWIDE, INC. KRO 50105F105 8-May-13 ELECTION OF DIRECTOR:R. GERALD TURNER Management For For For KRONOS WORLDWIDE, INC. KRO 50105F105 8-May-13 ELECTION OF DIRECTOR:STEVEN L. WATSON Management For For For KRONOS WORLDWIDE, INC. KRO 50105F105 8-May-13 ELECTION OF DIRECTOR:C. KERN WILDENTHAL Management For For For KRONOS WORLDWIDE, INC. KRO 50105F105 8-May-13 NONBINDING ADVISORY VOTE APPROVING NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 8-May-13 ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 8-May-13 ELECTION OF DIRECTOR: MICHAEL E. PATRICK Management For For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 8-May-13 ELECTION OF DIRECTOR: JON ERIK REINHARDSEN Management For For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 8-May-13 ELECTION OF DIRECTOR: BRUCE W. WILKINSON Management For For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 8-May-13 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013. Management For For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 8-May-13 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S 2 Management For For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 8-May-13 TO APPROVE THE AMENDMENTS TO AND THE RESTATEMENT OF THE COMPANY'S EQUITY INCENTIVE PLAN. Management For For For LSI CORPORATION LSI 9-May-13 ELECTION OF DIRECTOR: CHARLES A. HAGGERTY Management For For For LSI CORPORATION LSI 9-May-13 ELECTION OF DIRECTOR: RICHARD S. HILL Management For For For LSI CORPORATION LSI 9-May-13 ELECTION OF DIRECTOR: JOHN H.F. MINER Management For For For LSI CORPORATION LSI 9-May-13 ELECTION OF DIRECTOR: ARUN NETRAVALI Management For For For LSI CORPORATION LSI 9-May-13 ELECTION OF DIRECTOR: CHARLES C. POPE Management For For For LSI CORPORATION LSI 9-May-13 ELECTION OF DIRECTOR: GREGORIO REYES Management For For For LSI CORPORATION LSI 9-May-13 ELECTION OF DIRECTOR: MICHAEL G. STRACHAN Management For For For LSI CORPORATION LSI 9-May-13 ELECTION OF DIRECTOR: ABHIJIT Y. TALWALKAR Management For For For LSI CORPORATION LSI 9-May-13 ELECTION OF DIRECTOR: SUSAN M. WHITNEY Management For For For LSI CORPORATION LSI 9-May-13 TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR 2013. Management For For For LSI CORPORATION LSI 9-May-13 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For For LSI CORPORATION LSI 9-May-13 TO APPROVE OUR AMENDED 2 Management For No Against LSI CORPORATION LSI 9-May-13 TO APPROVE OUR AMENDED EMPLOYEE STOCK PURCHASE PLAN. Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:JAMES H. HERBERT, II Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:K. AUGUST-DEWILDE Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:THOMAS J. BARRACK, JR. Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:F.J. FAHRENKOPF, JR. Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:WILLIAM E. FORD Management For Abstain Against FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:L. MARTIN GIBBS Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:SANDRA R. HERNANDEZ Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:PAMELA J. JOYNER Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:REYNOLD LEVY Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:JODY S. LINDELL Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 ELECTION OF DIRECTOR:GEORGE G.C. PARKER Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Management For For For FIRST REPUBLIC BANK FRC 33616C100 14-May-13 TO APPROVE, BY ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF OUR EXECUTIVE OFFICERS (A SAY ON PAY" VOTE). " Management For No Against HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:STANLEY M. BERGMAN Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:GERALD A. BENJAMIN Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:JAMES P. BRESLAWSKI Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:MARK E. MLOTEK Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:STEVEN PALADINO Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:BARRY J. ALPERIN Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:PAUL BRONS Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:DONALD J. KABAT Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:PHILIP A. LASKAWY Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:KARYN MASHIMA Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:NORMAN S. MATTHEWS Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:CAROL RAPHAEL Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:BRADLEY T. SHEARES, PHD Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 ELECTION OF DIRECTOR:LOUIS W. SULLIVAN, MD Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 PROPOSAL TO AMEND THE COMPANY'S SECTION 162(M) CASH BONUS PLAN TO EXTEND THE TERM OF THE PLAN TO DECEMBER 31, 2-APPROVE THE PERFORMANCE GOALS THEREUNDER. Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 PROPOSAL TO AMEND AND RESTATE THE COMPANY'S AMENDED AND RESTATED 1, AMONG OTHER THINGS, INCREASE THE AGGREGATE SHARE RESERVE AND EXTEND THE TERM OF THE PLAN TO MAY 14, 2023. Management For For For HENRY SCHEIN, INC. HSIC 14-May-13 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Management For No Against HENRY SCHEIN, INC. HSIC 14-May-13 PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2013. Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 2.61E+113 16-May-13 ELECTION OF DIRECTOR: JOHN L. ADAMS Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 2.61E+113 16-May-13 ELECTION OF DIRECTOR: RONALD G. ROGERS Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 2.61E+113 16-May-13 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 2.61E+113 16-May-13 RESOLVED, THAT THE COMPENSATION PAID TO NAMED EXECUTIVE OFFICERS WITH RESPECT TO 2012, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES & NARRATIVE DISCUSSION, IS HEREBY APPROVED. Management For For For DR PEPPER SNAPPLE GROUP,INC. DPS 2.61E+113 16-May-13 TO RE-APPROVE THE MANAGEMENT INCENTIVE PLAN TO COMPLY WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE AND THE REGULATIONS PROMULGATED THEREUNDER. Management For For For SILVER WHEATON CORP. SLW 21-May-13 ELECTION OF DIRECTOR:LAWRENCE I. BELL Management For For For SILVER WHEATON CORP. SLW 21-May-13 ELECTION OF DIRECTOR:GEORGE L. BRACK Management For For For SILVER WHEATON CORP. SLW 21-May-13 ELECTION OF DIRECTOR:JOHN A. BROUGH Management For For For SILVER WHEATON CORP. SLW 21-May-13 ELECTION OF DIRECTOR:R. PETER GILLIN Management For For For SILVER WHEATON CORP. SLW 21-May-13 ELECTION OF DIRECTOR:DOUGLAS M. HOLTBY Management For For For SILVER WHEATON CORP. SLW 21-May-13 ELECTION OF DIRECTOR:EDUARDO LUNA Management For For For SILVER WHEATON CORP. SLW 21-May-13 ELECTION OF DIRECTOR:WADE D. NESMITH Management For For For SILVER WHEATON CORP. SLW 21-May-13 ELECTION OF DIRECTOR:RANDY V.J. SMALLWOOD Management For For For SILVER WHEATON CORP. SLW 21-May-13 IN RESPECT OF THE APPOINTMENT OF DELOITTE LLP, INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS, AS AUDITORS OF THE COMPANY AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION; Management For For For SILVER WHEATON CORP. SLW 21-May-13 A NON-BINDING ADVISORY RESOLUTION ACCEPTING THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION. Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-13 ELECTION OF DIRECTOR: JOHN C. BALDWIN, M.D. Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-13 ELECTION OF DIRECTOR: GARY M. PFEIFFER Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-13 ELECTION OF DIRECTOR: STEPHEN H. RUSCKOWSKI Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-13 RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-13 AMENDING CERTIFICATE OF INCORPORATION TO INSTITUTE THE ANNUAL ELECTION OF ALL DIRECTORS Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-13 AMENDING CERTIFICATE OF INCORPORATION TO ELIMINATE SERIES A JUNIOR PARTICIPATING PREFERRED STOCK Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-13 AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-13 STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE Management For For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 21-May-13 STOCKHOLDER PROPOSAL REGARDING VESTING OF EQUITY AWARDS Management No For For DENTSPLY INTERNATIONAL INC. XRAY 22-May-13 ELECTION OF DIRECTOR: PAULA H. CHOLMONDELEY Management For For For DENTSPLY INTERNATIONAL INC. XRAY 22-May-13 ELECTION OF DIRECTOR: MICHAEL J. COLEMAN Management For For For DENTSPLY INTERNATIONAL INC. XRAY 22-May-13 ELECTION OF DIRECTOR: JOHN C. MILES, II Management For For For DENTSPLY INTERNATIONAL INC. XRAY 22-May-13 ELECTION OF DIRECTOR: JOHN L. MICLOT Management For For For DENTSPLY INTERNATIONAL INC. XRAY 22-May-13 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For For DENTSPLY INTERNATIONAL INC. XRAY 22-May-13 TO APPROVE BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. Management For For For DENTSPLY INTERNATIONAL INC. XRAY 22-May-13 TO AMEND THE CERTIFICATE OF INCORPORATION IN ORDER TO ELIMINATE THE CLASSIFIED BOARD. Management For For For DENTSPLY INTERNATIONAL INC. XRAY 22-May-13 STOCKHOLDER PROPOSAL REGARDING DISCLOSURE OF POLITICAL EXPENDITURES. Management No No For ROSS STORES, INC. ROST 22-May-13 ELECTION OF CLASS II DIRECTOR: MICHAEL BALMUTH Management For For For ROSS STORES, INC. ROST 22-May-13 ELECTION OF CLASS II DIRECTOR: K. GUNNAR BJORKLUND Management For For For ROSS STORES, INC. ROST 22-May-13 ELECTION OF CLASS II DIRECTOR: SHARON D. GARRETT Management For For For ROSS STORES, INC. ROST 22-May-13 ELECTION OF CLASS III DIRECTOR: MICHAEL J. BUSH Management For For For ROSS STORES, INC. ROST 22-May-13 ELECTION OF CLASS III DIRECTOR: NORMAN A. FERBER Management For For For ROSS STORES, INC. ROST 22-May-13 ELECTION OF CLASS III DIRECTOR: GREGORY L. QUESNEL Management For For For ROSS STORES, INC. ROST 22-May-13 APPROVAL OF CERTAIN PROVISIONS OF 2 Management For For For ROSS STORES, INC. ROST 22-May-13 ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For For ROSS STORES, INC. ROST 22-May-13 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 ELECTION OF DIRECTOR:PHILIP E. MALLOTT Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 ELECTION OF DIRECTOR:C. SCOTT O'HARA Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 ELECTION OF DIRECTOR:RICHARD J. WALLACE Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO: ELIMINATE THE AUTHORIZED CLASS B COMMON STOCK, PAR VALUE OF $0. Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO: SET RANGE IN SIZE OF OUR BOARD OF DIRECTORS. Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO: DECLASSIFY OUR BOARD OF DIRECTORS AND PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 THE APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO: DELETE VARIOUS PROVISIONS RELATED TO THE COMPANY'S FORMER SPONSORS" " Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO: PERMIT STOCKHOLDERS TO TAKE ACTION BY WRITTEN CONSENT. Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE COMPANY'S 2 Management For For For GNC HOLDINGS INC. GNC 36191G107 23-May-13 THE APPROVAL, BY NON-BINDING VOTE, OF THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS IN 2012, AS DISCLOSED IN THE ACCOMPANYING PROXY MATERIALS Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: JAMES R. BALL Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: J. MICHAL CONAWAY Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: VINCENT D. FOSTER Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: BERNARD FRIED Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: LOUIS C. GOLM Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: WORTHING F. JACKMAN Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: JAMES F. O'NEIL III Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: BRUCE RANCK Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: MARGARET B. SHANNON Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 ELECTION OF DIRECTOR: PAT WOOD, III Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For QUANTA SERVICES, INC. PWR 7.48E+106 23-May-13 TO APPROVE, BY NON-BINDING ADVISORY VOTE, QUANTA'S EXECUTIVE COMPENSATION. Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: SUSAN M. CAMERON Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: KRISS CLONINGER, III Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: E. V. GOINGS Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: JOE R. LEE Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: A. MONTEIRO DE CASTRO Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: ROBERT J. MURRAY Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: DAVID R. PARKER Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For For TUPPERWARE BRANDS CORPORATION TUP 24-May-13 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For SYNTEL, INC. SYNT 87162H103 4-Jun-13 ELECTION OF DIRECTOR:PARITOSH K. CHOKSI Management For For For SYNTEL, INC. SYNT 87162H103 4-Jun-13 ELECTION OF DIRECTOR:BHARAT DESAI Management For For For SYNTEL, INC. SYNT 87162H103 4-Jun-13 ELECTION OF DIRECTOR:THOMAS DOKE Management For For For SYNTEL, INC. SYNT 87162H103 4-Jun-13 ELECTION OF DIRECTOR: Management For For For SYNTEL, INC. SYNT 87162H103 4-Jun-13 ELECTION OF DIRECTOR:GEORGE R. MRKONIC, JR. Management For For For SYNTEL, INC. SYNT 87162H103 4-Jun-13 ELECTION OF DIRECTOR:PRASHANT RANADE Management For For For SYNTEL, INC. SYNT 87162H103 4-Jun-13 ELECTION OF DIRECTOR:NEERJA SETHI Management For For For SYNTEL, INC. SYNT 87162H103 4-Jun-13 RE-APPROVAL OF THE PERFORMANCE GOALS UNDER SYNTEL'S AMENDED AND RESTATED STOCK OPTION AND INCENTIVE PLAN Management For For For SYNTEL, INC. SYNT 87162H103 4-Jun-13 A NON-BINDING RESOLUTION TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS SYNTEL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR Management For For For SALIX PHARMACEUTICALS, LTD. SLXP 13-Jun-13 ELECTION OF DIRECTOR:JOHN F. CHAPPELL Management For For For SALIX PHARMACEUTICALS, LTD. SLXP 13-Jun-13 ELECTION OF DIRECTOR:THOMAS W. D'ALONZO Management For For For SALIX PHARMACEUTICALS, LTD. SLXP 13-Jun-13 ELECTION OF DIRECTOR:WILLIAM P. KEANE Management For For For SALIX PHARMACEUTICALS, LTD. SLXP 13-Jun-13 ELECTION OF DIRECTOR:CAROLYN J. LOGAN Management For For For SALIX PHARMACEUTICALS, LTD. SLXP 13-Jun-13 ELECTION OF DIRECTOR:MARK A. SIRGO Management For For For SALIX PHARMACEUTICALS, LTD. SLXP 13-Jun-13 THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR DECEMBER 31,2013. Management For For For SALIX PHARMACEUTICALS, LTD. SLXP 13-Jun-13 THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE APPROVAL OF THE 2 Management For For For
